Citation Nr: 0512977	
Decision Date: 05/12/05    Archive Date: 05/25/05	

DOCKET NO.  98-10 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the knees, claimed as secondary to service-connected 
disability. 

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine on a direct or secondary 
basis. 

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Board remanded the appeal for additional development in 
June 2001 and in September 2003.


FINDINGS OF FACT

1.  The veteran does not currently have osteoarthritis of the 
knees that is related to service-connected pes planus.

2.  The veteran does not currently have degenerative disc 
disease of the lumbosacral spine that is related to active 
service or to service-connected pes planus.

3.  The only disability for which service connection is in 
effect is bilateral pes planus, evaluated as 30 percent 
disabling.

4.  The veteran has reported that he has not worked since 
1991; he has work experience as a stock clerk, tree planter, 
and dispatcher; and he has a high school education.

5.  Service-connected disabilities do not prevent the veteran 
from engaging in substantially gainful employment compatible 
with his education and work experience.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the knees is not proximately due to or 
the result of service-connected pes planus.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 
(2004).

2.  Degenerative disc disease of the lumbosacral spine was 
not incurred in or aggravated during active service and is 
not proximately due to or the result of service-connected pes 
planus.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

3.  The criteria for a total disability rating by reason of 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  
38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Osteoarthritis of the knees

The report of a September 1989 VA orthopedic examination 
reflects that although the veteran had bilateral pes planus, 
of greater severity on the right, he walked with a normal 
gait pattern.

Private treatment records, dated in August 1990 and August 
and November 1991, reflect that the veteran had cut his left 
knee with a saw in August 1990.  X-rays of the left knee at 
that time indicated no significant radiographic evidence of 
arthritis.  X-rays in August 1991 indicated no bone or joint 
abnormality.  A December 1991 private MRI report reflects 
degenerative joint disease of the left knee.

An April 1993 letter from a private physician reflects that 
the veteran had significant degenerative changes in both 
knees.  It indicates that the physician believed that the 
veteran should be medically retired.

The report of a June 1998 VA orthopedic examination reflects 
that the veteran walked with a limp.  The diagnoses included 
bilateral pes planus and severe osteoarthritis of both knees.  
The examiner commented that pes planus does not cause 
osteoarthritis of the knees.

An August 1999 letter from a private physician reflects that 
the veteran had severe degenerative arthritis of both knees.  
The physician indicated that he thought that the veteran's 
valgus and pes planus could put increasing stress on his 
knees and aggravate his degenerative conditions.

The report of a June 2003 VA examination reflects that the 
examiner reviewed the veteran's claims folder.  The 
impression was severe osteoarthritis of both knees.  The 
examiner commented that he did not believe the osteoarthritis 
of the knees was the result of the veteran's service-
connected pes planus.  He believed that it was more likely 
than not as the result of his activities of daily living and 
being overweight.  He did not believe that the veteran's knee 
problems were related to his pes planus.

The veteran has offered testimony, during a personal hearing 
in May 1999, as well as submitted statements evidencing his 
belief that his osteoarthritis of the knees is secondary to 
his service-connected pes planus.  However, as a layperson, 
he is not qualified to offer a medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the testimony and statements regarding the 
veteran's belief as to the etiology for his osteoarthritis of 
the knees will not be accorded any probative weight.  

The June 1998 VA orthopedic examination and August 1999 
letter from a private physician will both be accorded medium 
probative weight, because they reflect the physician's 
opinions, but do not indicate that either of the physicians 
had access to the veteran's complete medical record at the 
time the opinions were offered.  A June 2003 VA examination 
will be accorded very large probative weight because it 
reflects that the examiner had access to the veteran's claims 
file and complete medical history.  On the basis of the 
probative weights assigned to the various relevant evidence 
there is evidence of medium probative weight that supports 
the veteran's claim and evidence of medium and very large 
probative weight that is against his claim for service 
connection for osteoarthritis of the knees secondary to 
service-connected pes planus.  Therefore, a preponderance of 
the evidence is against the veteran's claim for service 
connection for osteoarthritis of the knees secondary to 
service-connected pes planus.


Degenerative disc disease of the back

A December 1969 service medical records reflects that the 
veteran complained of back pain.  The impression was postural 
back pain.  Remaining service medical records are silent for 
complaint, finding, or treatment with respect to any back 
disability.  The report of the veteran's April 1971 service 
separation examination, and medical history completed in 
conjunction therewith, does not reflect any complaint, 
finding, or treatment with respect to the veteran's back.  
The report of the examination reflects that his spine and 
musculoskeletal system were normal.

The report of a September 1989 VA orthopedic examination does 
not reflect any complaint or finding with respect to the 
veteran's back.

The report of a June 1998 VA orthopedic examination reflects 
diagnoses including degenerative disc disease at L5 - S1.  It 
indicates that the examiner commented that pes planus does 
not cause degenerative disc disease of the lumbar spine.

The report of a June 2003 VA examination reflects that the 
veteran's claims folder  had been reviewed.  It indicates an 
impression that includes severe degenerative joint disease at 
L5 - S1.  The examiner commented that he did not believe that 
degenerative disc of the back was the result a result of the 
veteran's service-connected pes planus.

The veteran has offered statements and testimony indicating 
his belief that his degenerative disc disease of the 
lumbosacral spine is either a result of inservice injury or 
due to his service-connected pes planus.  However, as noted 
previously, the veteran, as a layperson, is not qualifed to 
offer a medical diagnosis or etiology.  See Espiritu.  
Therefore, the testimony and statements of the veteran 
regarding his belief as to etiology of his degenerative disc 
disease of the lumbosacral spine will not be accorded any 
probative weight.

There is no competent medical evidence indicating that the 
veteran had chronic disability of the lumbosacral spine 
during his active service or that current degenerative disc 
disease of the lumbosacral spine is related to active 
service.  Neither is there any competent medical evidence 
indicating that his degenerative disc disease of the 
lumbosacral s pine is proximately due to or the result of his 
service-connected pes planus.  There is competent medical 
evidence indicating that he did not have degenerative disc 
disease of the lumbosacral spine during active service and 
that it is not related to his service-connected pes planus.  
Therefore, a preponderance of the evidence is against the 
veteran's claim for service connection for degenerative disc 
disease of the lumbosacral spine on either a direct or 
secondary basis.

II.  TDIU

Service connection is in effect for bilateral pes planus, 
evaluated as 30 percent disabling.  This is the only 
disability for which service connection has been established.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable at 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient disability to bring the 
combined rating to 70 percent or more.  Therefore, the 
veteran does not meet the minimum schedular criteria for a 
TDIU.

The veteran has reported occupational experience as a stock 
clerk, tree planter, and dispatcher.  He indicates that he 
has a high school education and last worked in 1991.

An April 1993 letter from a private physician reflects that 
the veteran had significant degenerative changes in both 
knees.  It indicates that he was 100 percent medical impaired 
for any type of work.  The only disability identified by the 
physician author of the letter is the veteran's knees.

An April 1993 note from a private physician reflects that the 
veteran was disabled permanently because of degenerative 
joint disease of both knees.

A report of a May 1999 VA examination reflects that the 
veteran reported that he was unable to maintain a job due to 
pain in his feet and knees.  The veteran complained of severe 
pain in both of his knees, both ankles, and lower back.  He 
used a straight cane to walk and wore arch supports.  The 
impression included bilateral perisplanchnices, worse on the 
right.  The examiner commented that considering the type of 
work the veteran had performed and the problem he was having 
with his feet, it would be difficult for him to continue work 
in that line of occupation.  Contributing factors to the 
unemployability were severe degenerative changes of both 
knees and deformity of both knees.  The examiner was unable 
to determine what percentage of the disability was caused by 
bilateral flatfeet or the bilateral knee condition.

An August 1999 letter from a private physician reflects that 
the veteran was partially disabled from his bilateral pes 
planus.  He also had severe degenerative arthritis of both 
knees.

The report of a November 2001 VA foot examination reflects 
that the veteran reported that his feet continued to get 
worse.  The impression included moderate to severe bilateral 
pes planus.

The report of a May 2004 VA assessment of vocational 
impairment reflects an impression of bilateral pes planus, 
greater on the right.  It indicates that the claims folder 
had been reviewed.  It further indicates that the veteran 
ceased working in 1993.  At that time the primary reason for 
seeking medical care was for his knees and back.  The 
examiner commented that the veteran's bilateral pes planus 
would be symptomatic on any job requiring standing or 
climbing or walking.  A job that would require a limited 
amount of standing and walking interspersed with the ability 
to become non-weight bearing would be performable by the 
veteran.

As noted above, the veteran's schedular evaluation does not 
meet the criteria for TDIU.  However, whether the veteran is 
TDIU by reason of extraschedular consideration must be 
reviewed since he fails to meet the percentage standards.  
38 C.F.R. § 3.321(b), 4.16(b).

There is no competent medical evidence indicating that the 
veteran's unemployability has been associated exclusively 
with his service-connected bilateral pes planus.  There is 
competent medical evidence indicating that his 
unemployability has been associated exclusively with his 
osteoarthritis of the knees and associated with multiple 
factors including his feet, knees, and low back.  Evidence 
used by the public employees State retirement system, as well 
as the Social Security Administration, in determining that 
the veteran was disabled, does not reflect that consideration 
was limited exclusively to the veteran's feet.

With consideration that there is competent medical evidence 
indicating that the veteran's service-connected bilateral pes 
planus does not preclude him from working at a job requiring 
a limited amount of standing and walking interspersed with 
the ability to become non-weight bearing, and the veteran's 
report that he has occupational experience as a dispatcher, 
the Board concludes that a preponderance of the evidence 
supports a finding that the veteran's service-connected 
bilateral pes planus would not prohibit him from performing 
sedentary and light duty work for which is qualified 
vocationally.  The veteran's status as being unemployed 
results from many factors, with some of those factors being 
completely unrelated to his service-connected bilateral pes 
planus.  On the basis of the above analysis, a preponderance 
of the evidence is against a finding that the veteran's 
service-connected bilateral pes planus causes him to be 
unemployable.  He is not individually unemployable by reason 
of service-connected bilateral pes planus, and a total rating 
for compensation is not warranted.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

III.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.325(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhance duty to notify a claimant as 
to the information and evidence to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b)(c) (2004).

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided and appealed by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini, at 120, that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
The VCAA notice was provided to him via September 2001 and 
April 2004 letters, as well as a December 2002 supplemental 
statement of the case which provided him with VCAA 
implementing regulations.

The Pelegrini court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) Inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provided; (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. 120-121.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although notice was provided to the appellant after the 
initial adjudication, the case was subsequently readjudicated 
and a supplemental statement of the case issued.  The initial 
adjudication of the case was prior to passage of the VCAA and 
it would have been impossible to have provided the veteran 
notice prior thereto.  Further, the content of the notice 
provided to the veteran has fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C.A. § 
7104(a), all questions of any matter which under 38 U.S.C.A. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for appellant's benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  In 
this case, because each of the four content requirements of a 
VCAA  notice has been fully satisfied, any error in not 
providing a pre-initial adjudication notice is harmless 
error.

With respect to the VA's duty to assist, the RO has properly 
obtained or properly requested all VA and private evidence 
identified by the appellant.  Social Security records have 
been obtained.  The veteran has been afforded a personal 
hearing and multiple VA examinations.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances, additional efforts 
to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case where such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran) Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage of this case; therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.


ORDER

Service connection for osteoarthritis of the knees secondary 
to service-connected pes planus is denied.

Service connection for degenerative disc disease on a direct 
or secondary basis is denied.

A total rating for compensation purposes based on individual 
unemployability is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


